Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-20 are presented for examination.
This action is in response to amendment filed on 7/7/2021.

Response to Arguments
Applicant’s arguments filed 7/7/2021, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: Tamblyn discloses a process for selecting a particular chat bot specialized in a particular task, there is no disclosure or suggestion in Tamblyn of selecting a first backup chat bot, which satisfies a condition, when a determination has been made regarding a chat bot that has been activated by the user, does not exist. The remaining applied art does not cure the deficiencies of Tamblyn.
In response to applicant’s argument, Tamblyn in paragraphs [0092]-[0095] discloses the argued limitation.  Updated Rejection is provided as follow:
if a respective chat bot activated by the specific user does not exist (user selectable chat bot not invoked with insufficient information), the controller selects, from among the plurality of chat bots, a first backup chat bot (default chat bot) that satisfies a first condition (default chat invoked), and causes the selected first backup chat bot to respond (to ask questions about the customer intent)(page 
	Rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn et al. US Patent Publication Number 2017/0324868, hereinafter Tamblyn, in view of Mathew Black, Live from F8 –“Group bots” with Messenger Chat Extensions, hereinafter Black.
Referring to claim 1, Tamblyn discloses a message communication apparatus (page 6 [0090], chat automation server) comprising:
an operating unit that activates a chat bot, the chat bot running in a messaging service in which users exchange a message, the chat bot exchanging a message 
a controller, configured to if the chat bot comprises a plurality of chat bots activated through operation of the operating unit by a plurality of users (page 6 [0092], engaging chat bots (202s) with profiles that are catered to specific types of users 106s may allow more effective communication with such users), determine whether a respective chat bot activated by a specific user exists (page 6 [0092], one chat bot may be specialized to engage in a first topic, while another chat bot may be specialized to engage in a second topic); and if a respective chat bot activated by the specific user exists, causes the respective chat bot activated by the specific user to respond to a message from the specific user, and cause the plurality of chat bots other than the respective chat bot to not respond to the message from the specific user  (page 7 [0094], a specialized chat bot is assigned to a particular user; page 6 [0092], different chat bot is assigned to different user according to different needs; figure 4, steps 408-420, selected conversation path for the specific user and the respective chat bot); and 
if a respective chat bot activated by the specific user does not exist (user selectable chat bot not invoked with insufficient information), the controller selects, from among the plurality of chat bots, a first backup chat bot (default chat bot) that satisfies a first condition (default chat invoked), and causes the selected first backup chat bot to respond (to ask questions about the customer intent)(page 6 [0092]-[age 7 [0095], the default chat bot (first back up chat bot) is invoked to respond to the user when there is insufficient information about the user to invoke 
Tamblyn does not disclose the invention could be applied to a group chat messaging service in which a plurality of users exchange messages with each other and with other chat bots in a chat room.
Black discloses allowing multiple users to access bots inside of existing conversations on the messaging app (see pages 1-4).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to allow the invention of Tamblyn 1-to-1 service to be extended to a group chat room with multiple users and chat bots as suggested by Black, because Tamblyn discloses a single bot single user service, and Black suggests the service bots could be extended to a group conversations (pages 1 and 2).
A person with ordinary skill in the art would have been motivated to make the modification to Tamblyn in order to expand the services of Tamblyn to a group of users, not just a single user in the chat room.   
Referring to claim 3, Tamblyn as modified discloses the message communication apparatus according to Claim 1, further comprising a registration unit that performs registration of a particular chat bot from the plurality of chat bots for each user, wherein the controller selects, from among the plurality of chat bots, the particular chat bot registered by the specific user by using the registration unit, and causes the selected 
Referring to claim 4, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller is selected in accordance with a usage history of the user (page 8 [0111], chat bot selection based on previous history).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 5, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller is selected in accordance with a history of chat bot usage by the user (page 8 [0111], chat bot selection based on previous history).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 6, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller is selected in accordance with the registration (page 6 [0092]-page 7 [0095], each chat bot with profile to meet different request corresponds to chat bot registration).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 7, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller is selected in accordance with a priority (page 7 [0093], default chat bot is invoked prior to specialized chat bot).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 8, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein if no particular chat bot registered by the specific user exists in the chat room, the controller selects a second backup chat bot that satisfies a predetermined second condition and causes the selected second backup chat bot to respond (page 8 [0109]-[0111]).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 9, Tamblyn as modified discloses the message communication apparatus according to Claim 8, wherein the controller selects, from among the plurality of chat bots, an activated chat bot that has been activated, and causes the selected activated chat bot to respond (page 7 [0093], page 8 [0109]-[0111]).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claims 18-20 the claims encompass the same scope of the invention as that of the claim 1.   Therefore, claims 18-20 are rejected on the same ground as the claim 1.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn in view of Black and in further view of Sutherland et al., US Patent Number 10,484,313, hereinafter Sutherland.
Referring to claims 10-17, Tamblyn as modified discloses the invention as described in claims 1, 3-9, however, Tamblyn does not discloses wherein if the selected chat bot has an authority to respond to a message but does not have an output authority, the controller causes the selected chat bot to provide an error message in response to the message 
Sutherland discloses a chat bot having the capability to send an error message to the client (Col 10 lines 18-19).

A person with ordinary skill in the art would have been motivated to make the modification to Tamblyn in order to communicate problems to the user in the automatic system as suggested by Sutherland.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
July 27, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447